Teuat, D. J.
I commenced to write an elaborate opinion, but found it expanding to such an extent, that, for want of time, I abandoned the purpose. The case, as presented, involves many serious questions, if considered seriatim, but there is one controlling view which disposes of the whole matter.
The plaintiff was sui juris more than 50 years ago, and if she succeeded (which is doubtful) to the rights of Eelf and Chew under the judgment of 1819 in their favor, no adequate reason has been assigned in law or equity for her failure to pursue her rights thereunder prior to 1879 or 1880. If she cannot have the benefit of said judgment in her own right, she is in a still worse condition. Eelf and Chew, under the will of 1811, have been found, judicially, to have acted without authority; for said will, after protracted litigation, was held to have been superseded by the will of 1813. Hence, what Eelf and Chew did, and what their agent, Hammond, did, was void, or voidable, as against said persons; and she *452has slept on her rights, if she had any, for more than 50 years.
But it is contended that as Hammond absconded from Missouri in 1824, and died in 1842, and it was supposed his interest in the Hunot tract had been disposed of under the sheriff’s sale in 1823, it was not known that he had any estate calling for administration till 1879.
Hammond had what is termed a New Madrid claim, upon which levy had been made under the judgment of 1819. That claim came to naught for failure to make the return required by the act of 1822. For that and other reasons stated by the supreme court of Missouri, nothing passed to the purchasers at the sheriff’s sale under the judgment of 1819.
If Hammond owed anything to the Clark estate, she had a right to pursue her demand as soon as she attained her majority, and cannot tack her subsequent disabilities by successive covertures to prevent the operation of the statute of limitations. Hence, if she claims that said judgment enures to her benefit there are two complete defences thereto: First, the statute of limitations; second, the presumption of payment after the lapse of 50 years. If her demand is on an open account against Hammond, and she is willing to waive his unauthorized action and treat him as her agent, that demand accrued as early as 1819, and he has been dead, so far as she is concerned, for nearly 38 years before this suit was brought.
It is claimed that, inasmuch as no administration was taken on Hammond’s estate until 1879, the plaintiff has the statutory period after letters of administration to establish her demand, however stale. I do not so read the Missouri decisions cited, and if they asserted any such doctrine there would be an end indefinitely to statutes of repose in case of death and failure to administer. The administration statutes require claimants to present their demand within the times stated, or stand barred. They do not revive claims previously barred by the statutes of limitation. I so understand the supreme court of Missouri-to hold — a ruling in conformity with well-recognized doctrines on that subject.
*453It seems that Hammond, under the rulings of the United States supreme court, had no such interest in the Hunot tract that, during his life-time, he could hayo maintained ejectment therefor, or that could possibly have been reached by execution. By the special act of congress in 1864, there •was confirmed to him and his legal representatives the Hunot tract; that is, about 22 years after his death. Whatever may have been subsisting demands against him prior to his death, subject to be enforced through administration on his estate, it might be a grave question -whether the grant of 1864 could be treated as his individual estate, subject to administration. At the time of his death neither he nor the purchasers at the sheriff’s sale in 1823 had any legal interest in the Hunot tract. All interest he might have had in the same was barred in 1823 through his failure to comply with the act of 1822.
Thus matters stood until congress, 22 years after his death, confirmed to his legal representatives the tract spoken of. It has been held that, even taking the broadest view of the doctrines laid down in Landes v. Brant, Relf and Chew took nothing under the sheriff’s deed of 1823, much less this plaintiff. It seems that other parties in interest, through protracted litigation, ascertained in 1879 that the only legal representatives of Hammond under the act of 1864 were his heirs. So soon as that fact was thus judicially ascertained, the plaintiff caused administration to be had on Hammond’s estate, about 37 years after his death, in order to prove up, it may be, a judgment to which she was not a party, rendered about 60 years before, or on an open account, which, by waiving the original wrong, she might have had established in 1819, or at least so soon as she became sui juris, more than 50 years ago. The bill, however, recites what has almost become judicial history through the various decisions of many courts, and notably three by the United States supreme court, to-wit: the long and painful struggle of the plaintiff to have her father’s will of 1813 established, and her rights recognized thereunder, which struggle culminated in her favor before the act of 1864 referred to. Gaines v. Hennen, 24 How. 553. *454Who was responsible for this long delay ? Hammond’s position was, however, readily ascertainable from 1819. The plaintiff might, if she had any rights against him, have pursued them before 1880, and prior to Hammond’s death. Because she was involved in a legal controversy with others, did the statute as to Hammond cease to run, whereby, after the lapse of more than a half century, she can pursue the Hammond estate ? If so, then every person not a party to a suit must he held bound by its outcome, despite the statute of limitation ; and thus the statutes of limitation become futile.
Reference has been made to certain decrees and judgments entered in favor of plaintiff by the United States circuit court in Louisiana. The facts and circumstances under which those decisions were had are unknown to this court. The cases seem to have been for the recovery of the possession of realty devised to her under the will of 1813, despite the sale made by Relf, Chew, and Mary Clark under the will of 1811. So, here, the property belonging to Daniel Clark’s estate, sold by Hammond prior to 1819, (he acting as agent for Relf, Chew, and Mary Clark,) may in law belong to this plaintiff, unless her rights thereto are barred; but she is not seeking to recover said realty, but the amount paid to Hammond for said void transfers. It may be that the statute of limitations would bar any suit against the purchasers from Hammond; but, whether such be the fact or not, it is not seen how she can recover from Hammond’s heirs the money judgment claimed by her, and have the same made a charge upon the lands which came to his heirs under the act of 1864. Again, her excuse for not proceeding in this matter at an earlier date, even if the same were valid, is met by the fact that in 1848 she filed a bill .in this court wherein it appears that she was fully informed of all the facts that it is now averred she did not discover until a date long subsequent. In no possible view of the case, as presented by the bill, has she any right to maintain the same.
The demurrer is sustained and the bill dismissed.